RODGERS, Presiding Justice.
The appellee, Melvin A. Rowell, obtained a judgment against appellant, Harry Dole Dodge of Pascagoula, Inc., in a suit for the value of a 1968 Dodge automobile left with the appellant automobile company to be repaired. The automobile was totally destroyed by a tidal wave engendered by hurricane Camille on the night of August 17, 1969. It was the contention of the ap-pellee that appellant had warning to the effect that a windstorm of terrific wind velocity would strike the mainland on the Mississippi Gulf Coast and that it was the duty of the appellant automobile company to protect the property left in its care as bailee; that the failure of appellant to take proper steps to protect the automobile was negligence, and that such negligence was the cause of the destruction of appellee’s automobile.
The appellant has appealed from the judgment of the Circuit Court affirming the judgment of the County Court of Jackson County, Mississippi, and has raised several issues, one of which required discussion.
Appellant contends that the County Court should have sustained its motion for a directed verdict and that the verdict of the jury is against the overwhelming weight of the testimony.
The facts in this case are similar to the testimony set out in Harry Dole Dodge of Pascagoula, Inc. v. Cox, 246 So.2d 918 (Miss.1971), and the instant case is governed by our holding in that case to the extent that the claimant Rowell in the instant case did not meet the burden of showing negligence on the part of the automobile company.
The motion of the appellant for a directed verdict should have been sustained.
Judgment of the trial court is reversed and judgment for appellant dismissing thetl action will be entered in this Court.
Reversed and rendered.
BRADY, PATTERSON, SMITH and SUGG, JJ., concur.